Renewed motion by respondent New York State Division of Human Rights to adjudge the petitioner in contempt for willful and wrongful failure and refusal to comply with and obey the order of this court dated June 25, 1973, in accordance with our order dated February 1, 1977. Motion granted. The board of education is in contempt of this court’s orders dated June 25, 1973 and February 1, 1977 and commencing August 15, 1977 it is fined $50 a day for each and every day that it continues to be in noncompliance. The board of education may purge itself of the contempt by paying the five named teachers the amounts found to be due on or before August 14, 1977. We find that the board’s objections to the nature of the information furnished by the teachers to enable the board to process their claims and the timeliness of said claims to be without merit. Hopkins, J. P., Martuscello, Damiani and Shapiro, JJ., concur.